Citation Nr: 9910477	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss which 
meets the VA regulatory requirements for a current 
"disability" under section 3.385.

2.  No audiometric testing was done during active duty; 
bilateral hearing on "whispered voice" or other non-
audiometric tests was normal.

3.  Audiometric testing done in 1964 and 1969, when converted 
to current testing units (ISO or ANSI), shows hearing loss 
that meets the requirements under section 3.385 in the right 
ear in 1964 and in both ears in 1969.

4.  No medical evidence has been presented or secured to 
render plausible a claim that current hearing loss is the 
result of a disease or injury, including noise exposure, 
incurred on active duty.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Where the appellant puts 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make the claim 
for service connection for a disability well grounded, VA 
should attempt to obtain that evidence.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).

In this case, the veteran submitted the results of private 
audiometric testing conducted in December 1996.  The report 
depicts auditory thresholds in the frequencies of 3000 and 
4000 Hertz of considerably greater than 40 decibels in both 
ears.  Therefore, the Board finds that the veteran has 
submitted evidence of a current bilateral hearing loss which 
meets the VA regulatory requirements for a current 
"disability" under section 3.385 for the purposes of 
satisfying that element of a well grounded claim for hearing 
loss.

Service medical records reflect that no audiometric testing 
was done during active duty.  Bilateral hearing on 
"whispered voice" or other non-audiometric tests was normal 
throughout the years of the veteran's active duty service.  
Audiometric testing was done in September 1964 and January 
1969 at an Army Hospital and these examination reports are 
among the Service medical records.  For audiometric testing 
done prior to October 31, 1967 by any branch of the military 
service, the Board assumes that ASA (American Standards 
Association) units were used and converts these units into 
ISO (International Standards Organization) or ANSI (American 
National Standards Association) units which are used today by 
adding 15 to whatever the results where at 500 Hertz; adding 
10 to the results for 1,000, 2,000, and 3,000 Hertz; and 
adding 5 to the results for 4,000 Hertz.  When converted to 
current testing units (ISO or ANSI) in this manner, the 1964 
and 1969 examination audiometric testing shows hearing loss 
in the right ear in 1964 and in both ears in 1969 that would 
meet the requirements under section 3.385 today.

For example, after converting the September 1964 results to 
current testing units, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
45
LEFT
15
20
20
30
25

After converting the January 1969 testing results to current 
testing units, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
NA
55
LEFT
25
20
20
NA
60

On his VA Form 9 substantive appeal, the veteran set forth in 
detail his own arguments and beliefs that his current hearing 
loss is the result of noise exposure in active duty.  
However, the Board concludes that whether hearing loss may be 
due to noise exposure or other factors is a medical matter 
requiring medical evidence for its support and, because it is 
not a matter that lends itself to lay observation, medical 
evidence was required to render plausible this "nexus" 
element of a well grounded claim for service connection 
hearing loss.  See Savage, 10 Vet. App. at 495; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) for the proposition 
that medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet); see also Heuer v. Brown, 7 Vet. App. 379, 387 
(1995) (noting that a 1971 audiogram was performed four years 
after the veteran's 1967 separation from service, thus 
creating a gap of at least four years in any continuity of 
symptomatology under section 3.303(b) of VA regulations).  
Because no medical evidence has been presented or secured to 
render plausible a claim that current hearing loss is the 
result of a disease or injury, including noise exposure, 
incurred on active duty, the Board concludes that the claim 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for bilateral hearing loss on the basis 
that it was not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for bilateral hearing loss well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

